717 S.E.2d 397 (2011)
Frances HUFFMAN, Roger D. Kennedy, Marilyn Dawn Kidd, Thomas P. Marsh, Frankie McCaskill, Deborah K. Rogers, and Sharon P. Scott, Employees
v.
MOORE COUNTY, Employer; Sedgwick of the Carolinas, Inc., Carrier.
No. 37P11.
Supreme Court of North Carolina.
August 25, 2011.
George Lennon, Raleigh, for Frances Huffman, et al.
John M. Little, for Moore County, et al.

ORDER
Upon consideration of the petition filed on the 24th of January 2011 by Plaintiffs in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 25th of August 2011."
JACKSON, J. recused.